IN THE COMMONWEALTH COURT OF PENNSYLVANIA


In Re: Nomination Petition of Jordan         :
Bingham as Candidate for the Office          :
Democratic Committee Person                  :
Ward 45, Division 9                          : No. 317 C.D. 2022
                                             :
Appeal of: Janice Pluck                      :


                             AMENDMENT ORDER

             AND NOW, this 3rd day of May, 2022, the Court’s opinion in the
above matter, filed April 11, 2022, is amended to reflect the following
addition:
             OPINION1
             BY JUDGE COVEY
             1
               “A reported opinion of a single judge filed after October 1, 2013, in
             an election law matter may be cited as binding precedent in an
             election law matter only.” Section 414(d) of the Commonwealth
             Court Internal Operating Procedures, 210 Pa. Code § 69.414(d).


             In all other respects, the Opinion and Order shall remain in effect.

             It is hereby ORDERED that the above-captioned opinion filed
April 11, 2022, shall be designated OPINION rather than MEMORANDUM
OPINION, and it shall be reported.


                                           _______________________________
                                           ANNE E. COVEY, Judge